Citation Nr: 0003345	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to special monthly compensation on account of 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1942 to August 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to special monthly compensation on account of 
need for aid and attendance.


FINDINGS OF FACT

1.  The appellant is service connected for gunshot wound, 
Muscle Group XIX, right, evaluated as 30 percent disabling; 
gunshot wound, Muscle Group XV, right with skin graft, 
evaluated as 30 percent disabling; gunshot wound, Muscle 
Group XIV, left with skin graft, evaluated as 30 percent 
disabling; gunshot wound, Muscle Group IX, right with muscle 
weakness, scar, and metallic foreign body involvement, 
evaluated as 20 percent disabling; gunshot wound, Muscle 
Group XI, right, evaluated as 10 percent disabling; gunshot 
wound, Muscle Group XXI, left, evaluated as 10 percent 
disabling; gunshot wound, Muscle Group IX, left, with 
weakness and scar involvement, evaluated as 10 percent 
disabling; and psychoneurosis, anxiety state, evaluated as 
10 percent disabling.  The appellant was granted a total 
rating for compensation based upon individual unemployability 
from January 1964.  

2.  The appellant has nonservice-connected disabilities which 
significantly impair his daily functioning.

3.  The appellant's service-connected disabilities do not 
render him unable to care for his daily needs without the aid 
and attendance of another person. 


CONCLUSION OF LAW

The criteria for a special monthly compensation based on the 
need for regular aid and attendance is not met.  38 U.S.C.A. 
§§ 1114(l), 5107 (West 1991 & 1999); 38 C.F.R. §§ 3.350(b), 
3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
addition, the facts relevant to the issue on appeal have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(k)-(s) (West 1991); 38 C.F.R. § 3.350 (1999).  A veteran 
is in need of regular aid and attendance if he is helpless or 
is so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria for establishing 
the need for aid and attendance include anatomical loss or 
loss of use of one or more extremities; consideration of 
whether the veteran is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or whether the veteran is a patient in a nursing home 
because of mental or physical incapacity; or whether the 
evidence establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

The appellant has stated that although he is not service 
connected for a hip disorder, he is service connected for 
bilateral leg disorder, which has interfered with his 
recovery and made it more difficult for him to stand and 
walk.  He states that if it were not for his service-
connected bilateral leg disorder, he would not be seeking 
special monthly compensation.

The appellant is service connected for gunshot wound, Muscle 
Group XIX, right, evaluated as 30 percent disabling; gunshot 
wound, Muscle Group XV, right with skin graft, evaluated as 
30 percent disabling; gunshot wound, Muscle Group XIV, left 
with skin graft, evaluated as 30 percent disabling; gunshot 
wound, Muscle Group IX, right with muscle weakness, scar, and 
metallic foreign body involvement, evaluated as 20 percent 
disabling; gunshot wound, Muscle Group XI, right, evaluated 
as 10 percent disabling; gunshot wound, Muscle Group XXI, 
left, evaluated as 10 percent disabling; gunshot wound, 
Muscle Group IX, left, with weakness and scar involvement, 
evaluated as 10 percent disabling; and psychoneurosis, 
anxiety state, evaluated as 10 percent disabling.  The 
appellant was granted a total rating for compensation based 
upon individual unemployability from January 1964.  

In March 1998, a private physician stated that the appellant 
was modified independent with eating and grooming.  He stated 
that the appellant had a set up for upper extremity dressing 
and that he was continent of bowel and bladder.  He was 
supervised for toileting.  He had touch down weight bearing 
on the right lower extremity.  The appellant was able to 
ambulate 160 feet with minimal assistance and a standard 
walker.  He had fair balance and endurance.  The private 
physician stated that the appellant would leave the house 
three times per week to attend therapy and that someone had 
to bring him.  In the examination report, the private 
physician entered the following diagnoses as to pathology 
that would affect the appellant's ability to perform self-
care, ambulate or travel beyond the premises of the home: 
congestive heart failure, status post permanent pacemaker 
placement, history of cardiac arrhythmia and coronary artery 
disease, and history of urinary retention.  The private 
physician noted that the appellant had been in a motor 
vehicle accident, which had resulted in a fracture of the 
right femur and a subsequent open reduction internal 
fixation.  The private physician stated the appellant did not 
need daily skilled services.

In a June 1998 VA medical record, the examiner stated that 
the appellant was not able to walk without the assistance of 
another person.  The VA examiner added that the appellant 
needed a walker for short distances and a wheelchair for long 
distances.  The diagnosis entered was fracture of the right 
femur.  The VA examiner stated that the appellant required 
the daily personal health care services of a skilled 
provider.

In a letter received in August 1998, Dr. C. J. Simaytis 
stated that the appellant had been treated for a fractured 
hip and had undergone a total hip replacement and was unable 
to drive and/or apply pressure with his right leg.  In a 
March 1999 letter, Dr. D. D. Thornbury stated that the 
appellant had recently been in a motor vehicle accident which 
had caused a severe fracture to his right femur just above 
the knee and that the appellant was unable to drive due to 
some stiffness in the knee.

After a review of the record, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance due to the appellant's 
service-connected disabilities.  None of the disabling 
conditions identified during the March 1998 or June 1998 
examinations were related to the appellant's service-
connected disabilities.  Two letters from private physicians 
relate only to the fracture that the appellant sustained in 
the motor vehicle accident.  No medical professional has 
attributed the appellant's lack of ambulation to his service-
connected gunshot wound disabilities.  The Board finds that 
the preponderance of the evidence does not establish a need 
for regular aid and attendance as contemplated by 38 C.F.R. 
§ 3.352(a).  The appellant has not contended or demonstrated 
that he has a visual impairment or that he is a patient 
living in a nursing home.  The elements regarding anatomical 
loss or loss of use of one or more extremities are not 
germane to the facts of this case.  It has been established 
that the appellant's difficulty with ambulating is a direct 
result from the motor vehicle accident, which resulted in a 
fracture of his right femur.

The Board further finds that there is no evidence of record 
that any of the appellant's service-connected disabilities, 
either separately or combined, are so disabling, as to 
require the need of regular aid and attendance.  Therefore, 
the Board concludes that while it appears from the record 
that the appellant may be in need of regular aid and 
assistance from another, this is due to his nonservice-
connected disabilities.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for special monthly compensation based on the need for 
regular aid and attendance must be denied.  38 U.S.C.A. § 
5107(b).



ORDER

The claim for special monthly compensation based on the need 
for regular aid and attendance is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

